Filed 8/22/16 P. v. Cebreros CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H043131
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. CR13817)

         v.

JOSE GUADALUPE CEBREROS,

         Defendant and Appellant.



         Defendant Jose Guadalupe Cebreros challenges the superior court’s denial of his
                                                   1
Penal Code section 1170.18 petition. His petition sought to redesignate his 1988
possession of cocaine (Health & Saf. Code, § 11350) conviction as a misdemeanor. The
court denied his petition on the ground that the 1988 conviction was ineligible for
redesignation under section 1170.18 because defendant had already obtained relief as to
the 1988 conviction under section 1203.4. Section 1203.4 permits a trial court to grant
relief from some, but not all, of the consequences of a conviction where a defendant has
successfully completed probation. The Attorney General concedes that the basis for the
superior court’s denial of defendant’s petition was incorrect. We agree and reverse the
order.



1
         Subsequent statutory references are to the Penal Code unless otherwise specified.
                                       I. Background
         In 1988, defendant was charged by information with felony possession of cocaine
for sale (Health & Saf. Code, § 11352). He subsequently pleaded guilty to felony
possession of cocaine and was granted probation. In 1998, defendant sought relief under
section 1203.4. The court granted him relief under section 1203.4.
         In August 2015, defendant filed a petition under section 1170.18 for redesignation
of his 1988 conviction as a misdemeanor. The prosecution opposed his petition and
contended that the court lacked “jurisdiction” because defendant had already been
granted relief under section 1203.4. The court denied defendant’s petition on the ground
that “[t]he offense is not eligible for the requested relief” because “[t]his conviction has
already been dismissed.” Defendant timely filed a notice of appeal from the court’s
order.


                                        II. Analysis
         This court held in People v. Tidwell (2016) 246 Cal. App. 4th 212 (Tidwell) that the
fact that a defendant has been granted relief from some of the consequences of a felony
conviction under section 1203.4 does not mean that the conviction is ineligible for
redesignation as a misdemeanor under section 1170.18. (Tidwell, at pp. 218-220.) We
agree and therefore accept the Attorney General’s concession.


                                      III. Disposition
         The order denying the petition is reversed, and the matter is remanded to the
superior court for consideration of the merits of defendant’s petition.




                                              2
                                _______________________________
                                Mihara, J.



WE CONCUR:




_____________________________
Elia, Acting P. J.




_____________________________
Bamattre-Manoukian, J.




                                  3